Powell, J.
Although there have been argued to us in this case-many questions of law, and the briefs are full of both rhyme and reason, yet, after a careful study of the record, we find nothing but a bare issue .of fact, already decided adversely to the plaintiff in error by the trial court and jury. The argument of the plaintiff in error is unique, being presented in verse. However, when we compare the poetic argument with the record, we find that' Shakespeare was correct in saying: “The poet’s eye, in a fine frenzy rolling, doth glance from heaven to earth, from earth to heaven,, and, as imagination bodies forth the forms of things unknown, the-poet’s pen turns them to shapes, and gives to airy nothing a local habitation and a name;” and that Pope is not to be trusted in saying that “Truth shines the brighter clad in verse.” The “thoughts that breathe and words that burn” must not be allowed to override the merciless logic of the law, which dictates that appellate courts must not disturb a verdict supported by the evidence and approved by the trial judge. Judgment affirmed.